Citation Nr: 1326700	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-18 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, Arizona


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1997 to November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs Medical Center (VAMC) in Phoenix, Arizona.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

VA regulations provide that the annual clothing allowance is payable in a lump sum where a VA examination or hospital or examination report discloses that (1) the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability and such disability is the loss or loss of use of a hand or foot; or (2) where the Under Secretary for Health or designee certifies that because of such disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability irreparable damage is done to the veteran's outer garments.  38 C.F.R. § 3.810 (2012).

The Veteran claims entitlement to an annual clothing allowance on the basis of irreparable damage to his outer garments, which results from an ointment for a skin disability.  The evidence of record shows that the Veteran is currently service-connected for dermatographism (a skin disability), currently rated at 60 percent disabling.  He is prescribed a topical cream, Pramosone, for the service-connected skin disability.

There is no indication that the issue has been referred to the Under Secretary for Health or a designee for an opinion.  An opinion from a VA registered pharmacist, dated November 2010, indicated that the use of such medication would not cause irreparable damage to the Veteran's outer garments.  The explanation for the conclusion was that the Veteran was prescribed 30-gram tubes of Pramosone, which is a cream.  The Board finds that, pursuant to 38 C.F.R. § 3.810, a certification is needed from the Under Secretary for Health or a designee to determine whether the Veteran's use of a physician-prescribed medication for a skin condition, identified as Pramosone, which is due to the service-connected skin disability, causes irreparable damage to the Veteran's outer garments.  38 C.F.R. § 3.810 (2012).

Accordingly, the case is REMANDED for the following action:

1. Submit the Veteran's claim to the Under Secretary for Health or a designee, to obtain certification as to whether the Veteran use of a physician-prescribed medication for a skin condition, identified as Pramosone, which is due to the service-connected skin disability, causes irreparable damage to the Veteran's outer garments.

2. After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim must be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


